IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 9, 2009

                                     No. 08-61008                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DIVYESH SHANTILAL PATEL

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL

                                                   Respondent




               Petition for Review of an Order of the United States
                           Board of Immigration Appeals
                                   A94 773 138


Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

       Divyesh Patel, a twenty-eight year old native and citizen of India, entered
the United States without permission at Loredo, Texas, on or about August 4,
2006. On October 17, 2006, the Department of Homeland Security (“DHS”)
issued a Notice to Appear (“NTA”), charging Patel with violating section




       *
         Pursuant to 5TH CIR . R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-61008

212(a)(6)(A)(I) of the INA, as an alien present in the United States without
having been admitted or paroled.
      On February 12, 2007, at a hearing before an Immigration Judge (“IJ”),
Patel admitted the factual allegations in the NTA and conceded removability.
On March 19, 2007, Patel applied for asylum, withholding of removal, and
Convention Against Torture (“CAT”) protection asserting that he had been
persecuted in India because of his religion. In Patel’s case before the IJ, the IJ
found that Patel’s testimony was not sufficiently detailed, consistent, or
reasonable to sustain his burden of proof in establishing past persecution or a
well-founded fear of future persecution. Patel appealed the IJ’s decision to the
Board of Immigration Appeal (“BIA”) which affirmed the IJ’s judgment.
      Patel now petitions for review of the BIA’s order, arguing the IJ’s finding
that Patel lacked credibility is not supported by substantial evidence in the
record.
      We review the BIA’s denial of an application for withholding of removal
and protection under CAT under the substantial evidence test.         Under this
standard of review, reversal is improper unless we decide “not only that the
evidence supports a contrary conclusion, but also that the evidence compels it.”
Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005) (citing Chun v. INS, 40 F.3d
76,78 (5th Cir. 1994)). We only review orders issued by the Board. Castillo-
Rodriguez v. INS, 929 F.2d 181, 183 (5th Cir. 1991). Ordinarily this court does
not consider the rulings and findings of immigration judges unless they impact
the Board’s decision.    Id.   Since the BIA adopted the IJ’s findings and
conclusions, we review the IJ’s findings here.
      In this case the IJ denied Patel’s petition for asylum, finding that Patel’s
claims were not sufficiently credible. Record, p. 75. Credibility determinations
are given great deference. The fact finder is in a superior position to judge the
credibility of the witnesses and to make findings accordingly. Efe v, Ashcroft,

                                        2
                                  No. 08-61008

293 F.3d 899, 905 (5th Cir. 2002) (citing Vasquez-Mondragon v. INS, 560 F.2d
1225, 1226 (5th Cir. 1997)).
      Patel’s testimony before the IJ was fraught with inconsistencies. For
example, although Patel claimed that the violence against him and his uncle
arose from his uncle’s decision to run for a position in a political party, the IJ
and the Board concluded that Patel had a general ignorance of the party’s
purpose and gave only vague descriptions of the title and nature of the office for
which his uncle had intended to run. Also, the IJ found parts of Patel’s story
implausible, remarking that his story grew more expansive and unbelievable
each time he recounted the facts. For instance, Patel testified at the outset that
there was no publicity over the multiple, politically and religiously motivated
murders he had witnessed because there were too many murders in India for
the press to cover; however, Patel later testified that if he exposed the violence,
he would risk death since public knowledge of these events would bring about
the unraveling and eventual downfall of the Congress Party.
      Further, the documentary evidence provided by Patel did nothing to
corroborate the facts in his story. A driver’s license listed his parent’s address
despite Patel’s testimony that he lived with his uncle.        Death certificates
proffered to show that his uncle and wife had been murdered did not list the
cause of death. Finally, Patel provided no evidence from either the national or
regional BJP party as to his uncle’s role in the party or acknowledgment of the
circumstances surrounding Patel’s uncle’s death.
      Because of the strong deference we give to the IJ on his credibility findings
and since nothing in either the record or Patel’s brief compels a contrary
conclusion, we deny review of the order of the BIA.
      PETITION DENIED.




                                        3